                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


JIMMY HARRIS,
          Plaintiff,

               v.                                        Case No. 14-CV-1002

CITY OF MILWAUKEE et al.,
           Defendants.


                           COURT MINUTES OF CONFERENCE

Judge Lynn Adelman, presiding                     Date: February 21, 2019
Time Commenced: 11:33 a.m.                        Concluded: 11:54 a.m.
Deputy Clerk: ELT                                 Court Reporter: none

APPEARANCES:

Plaintiff: Nathaniel Cade, Jr.
Defendant: Jan Smokowicz
Nature of Conference: Telephonic Status Conference
Notes:
   •     The parties set the following schedule:
            o Final pretrial conference Aug 2, 2019 at 11 am.
            o Trial beginning September 3 at 8:30 am.
                    Trial anticipated to last 2 days.
   •     The parties discussed the possibility of mediation/settlement.




           Case 2:14-cv-01002-LA Filed 02/21/19 Page 1 of 1 Document 106
